United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Bedford Park, IL, Employer
)
___________________________________________ )
E.S., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1062
Issued: March 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 3, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ schedule award decision dated April 20, 2005. She also timely
appealed a December 5, 2005 decision which denied her request for a hearing. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.
ISSUES
The issues are: (1) whether appellant has more than a four percent permanent impairment
of her right and left upper extremities for which she received schedule awards; and (2) whether
the Office properly determined that she abandoned her request for a hearing.
FACTUAL HISTORY
On November 15, 1996 appellant, then a 51-year-old modified clerk, sustained injury to
her neck, her left shoulder and left arm. She returned to limited duty on July 30, 1997. The
Office accepted appellant’s claim for left cervical radiculopathy, cervical disc syndrome and a
herniated disc at C6-7. The Office authorized right trigger thumb release which she underwent

on July 6, 1998. On November 24, 1999 appellant filed an occupational disease claim, accepted
for bilateral carpal tunnel syndrome under File No. 100493576. She underwent a left-sided
carpal tunnel syndrome release on January 21, 2000, a cervical epidural injection on October 26,
2000 and a right-sided carpal tunnel syndrome release on November 10, 2000. Appellant retired
on November 30, 2003. On June 18, 2004 the Office doubled her claims.
By letters dated June 21 and 22, 2004, the Office requested that appellant’s treating
physician, Dr. John McClellan, a Board-certified orthopedic surgeon, provide an opinion as to
whether appellant had reached maximum medical improvement, objective findings on
examination, and subjective complaints, his diagnosis and his opinion with regard to whether
appellant had any impairment to the upper extremities. Dr. McClellan was asked to utilize the
American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.
2001) (A.M.A., Guides).
In a January 13, 2005 report, Dr. McClellan reviewed a history of injury and treatment.
He conducted a physical examination and advised that range of motion for both the right and left
shoulder was extension of 45 degrees, internal and external rotation of 75 degrees and forward
flexion and abduction of 165 degrees. Dr. McClellan determined that appellant’s wrists had
normal range of motion and no swelling and that her wrist pain resolved as of October 18, 2004.
However, he noted that appellant had pain related to de Quervain’s and stenosing tenosynovitis.
Dr. McClellan indicated that appellant had degenerative disc disease. He completed the upper
extremity evaluation record and noted that appellant reached maximum medical improvement in
January 2003 for the left side and in June 2003 on the right.
Dr. McClellan’s report and the case record were referred to an Office medical adviser. In
a report dated February 18, 2005, the Office medical adviser noted that appellant’s claim was
accepted for bilateral carpal tunnel syndrome, left cervical radiculopathy, herniated disc at C6-7
and bilateral rotator cuff tears. He also reviewed appellant’s history of injury and treatment,
which included a left carpal tunnel release on January 21, 2000 and a right-sided carpal tunnel
release on November 10, 2000, a left shoulder acromioplasty on January 29, 2002 and a right
shoulder acromioplasty and cuff repair on June 6, 2002. The Office medical adviser indicated
that appellant had current complaints of significant bilateral shoulder pain rating a 9/10 and over
the superior trapezius and bilateral wrist pain. He advised that appellant’s symptoms were worse
with lifting, motion and rotation and she had a 50 percent improvement from surgery. The
Office medical adviser noted that, in the absence of chronic regional pain syndrome, impairment
could not be awarded for range of motion loss in conjunction with compression neuropathies.
For the left shoulder, he noted findings for range of motion that included flexion of 165 degrees
and noted that this would equate to one percent.1 For extension, the Office medical adviser
advised that appellant had 45 degrees,2 abduction of 165 degrees which was zero percent,3
internal rotation of 75 degrees which was zero percent and 75 degrees which was zero percent.4
1

A.M.A., Guides 476, Figure 16-40.

2

Id.

3

Id. at 477, Figure 16-43.

4

Id. at 479, Figure 16-46.

2

The Office medical adviser determined that appellant had a one percent impairment due to loss
of range of motion. Regarding the right shoulder, he advised that appellant had flexion of 165
degrees, which was one percent and extension of 45 degrees which was zero percent.5 The
Office medical adviser also noted that abduction of 165 degrees was equal to zero percent.6 For
internal and external rotation he found 75 degrees and determined that it was zero percent.7 The
Office medical adviser added the ratings and determined that appellant was entitled to an
impairment of one percent for the right shoulder due to loss of range of motion. He rated 3
percent impairment due to Grade 3 pain which was equal to 40 percent in the distribution of the
suprascapular nerve to the bilateral shoulder.8 The Office medical adviser indicated that
appellant’s wrist pain was improved as of October 18, 2004. He referred to the Combined
Values Chart9 and opined that appellant was entitled to an award of four percent to both upper
extremities. The Office medical adviser opined that the date of maximum medical improvement
was October 18, 2004, which was the date of improvement of the bilateral wrist pain.
On April 20, 2005 the Office granted schedule awards for four percent loss of use of both
upper extremities. The awards covered a period of 24.96 weeks from October 18, 2004 to
April 10, 2005.
By letter dated May 18, 2005, appellant requested a hearing. On September 28, 2005 a
hearing was scheduled for November 17, 2005 by telephone.
In a decision dated December 5, 2005, the Office found that appellant did not appear for
the telephonic hearing and did not contact the Office either prior to or after the hearing to
provide an explanation. Appellant was found to have abandoned her request for a hearing.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act10 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.11 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of

5

Id. at 476, Figure 16-40.

6

Id. at 477, Figure 16-43.

7

Id. at 479, Figure 16-46.

8

Id. at 482, Table 16-10 and Id. at 492, Table 16-15.

9

Id. at 604.

10

5 U.S.C. §§ 8101-8193.

11

5 U.S.C. § 8107.

3

uniform standards applicable to all claimants.12 The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.13
ANALYSIS -- ISSUE 1
In support of her claim for a schedule award, appellant submitted a report from
Dr. McClellan dated January 13, 2005. Dr. McClellan provided findings on examination;
however, he did not provide an impairment rating under the A.M.A., Guides. His report was
therefore referred to an Office medical adviser for review.
In a February 18, 2005 report, an Office medical adviser applied Figures 16-40, 16-43,
and 16-46 of the A.M.A., Guides to Dr. McClellan’s range of motion measurements. He found
one percent impairment to both the right and left arms due to restricted range of motion.
Regarding range of motion of the left shoulder, the Office medical adviser noted flexion of 165
degrees was impairment of one percent,14 extension of 45 degrees was zero percent,15 abduction
of 165 degrees was zero percent,16 internal rotation of 75 degrees was zero percent and 75
degrees zero percent.17 He determined that appellant had one percent impairment due to loss of
range of motion. Regarding the right shoulder, the Office medical adviser advised that appellant
had flexion of 165 degrees, which was one percent impairment, extension of 45 degrees was zero
percent,18 abduction of 165 degrees which was zero percent,19 internal rotation of 75 degrees
which was zero percent, and external rotation of 75 degrees, which was zero percent.20 He
determined that appellant was entitled to an impairment of one percent for the right shoulder due
to loss of range of motion.
In evaluating impairment for pain, the Office medical adviser opined that appellant had
three percent impairment, based on Table 16-15 at page 492 and Table 16-10 at page 482. The
Board notes that the 3 percent was derived by utilizing the 5 percent maximum impairment for
the suprascapular nerve and multiplying it by the 60 percent maximum impairment for Grade 3.21
12

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

13

A.M.A., Guides (5th ed. 2001); 20 C.F.R. § 10.404.

14

A.M.A., Guides 476, Figure 16-40.

15

Id.

16

Id. at 477, Figure 16-43.

17

Id. at 479, Figure 16-46.

18

Id. at 476, Figure 16-40.

19

Id. at 477, Figure 16-43.

20

Id. at 479, Figure 16-46.

21

The Board notes that, while the Office medical adviser put in 40 percent for his Grade 3 pain, the A.M..A.,
Guides indicate that this would actually be 60 percent.

4

The Office medical adviser referred to the Combined Values Chart22 and determined that the one
percent for range of motion combined with the three percent for pain due to the suprascapular
nerve of each arm represented four percent impairment to both upper extremities. He further
advised that appellant reached maximum improvement on October 11, 2004.
The Board finds that the Office medical adviser properly reviewed Dr. McClellan’s
findings and accurately applied the appropriate tables and figures of the A.M.A., Guides to each
measurement and clinical observation. There is no other medical evidence of record, based upon
a correct application of the A.M.A., Guides, to establish that appellant has more than a four
percent permanent impairment of the right upper extremity and a four percent permanent
impairment of the left upper extremity.
LEGAL PRECENENT -- ISSUE 2
A claimant who has received a final adverse decision by the Office may obtain a hearing
by writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.23 Unless otherwise directed in writing by the claimant, the Office
hearing representative will mail a notice of the time and place of the hearing to the claimant and
any representative at least 30 days before the scheduled date.24 The Office has the burden of
proving that it mailed to appellant and her representative a notice of a scheduled hearing.25
The authority governing abandonment of hearings rests with the Office’s procedure
manual. Chapter 2.1601.6(e) of the procedure manual, dated January 1999, provides as follows:
“e. Abandonment of Hearing Requests.
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a
scheduled hearing; and the claimant has failed to provide any notification for such
failure within 10 days of the scheduled date of the hearing.
“Under these circumstances, H&R [Branch of Hearings and Review] will issue a
formal decision finding that the claimant has abandoned his or her request for a
hearing and return the case to the DO [district Office]….26”
22

A.M.A., Guides 604.

23

20 C.F.R. § 10.616(a).

24

20 C.F.R. § 10.617(b). Office procedure also provides that notice of a hearing should be mailed to the claimant
and the claimant’s authorized representative at least 30 days prior to the scheduled hearing. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.6(a)
(January 1999).
25

See Michelle R. Littlejohn, 42 ECAB 463, 465 (1991).

26

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).

5

ANALYSIS -- ISSUE 2
On appeal, appellant contends that she responded to the Office’s December 5, 2005
decision and that she did not respond to the hearing which was to have been held on
November 17, 2005. She requested that the Office consider her situation and provide another
opportunity for a hearing. However, the record supports that appellant did not request
postponement, that she failed to appear at the scheduled hearing and that she failed to provide
any notification for such failure within 10 days of the scheduled date of the hearing. As this
meets the conditions for abandonment specified in the Office procedure manual, the Board finds
that the Office properly found that appellant abandoned her request for an oral hearing before an
Office hearing representative.27
CONCLUSION
The Board finds that appellant does not have more than a four percent permanent
impairment of her right upper extremity and more than a four percent permanent impairment of
her left upper extremity. The Board further finds that the Office properly determined that
appellant abandoned her request for a hearing.

27

See Claudia J. Whitten, 52 ECAB 483, 485 (2001).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 5 and April 20, 2005 are affirmed.
Issued: March 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

